MANAGEMENT EMPLOYMENT AGREEMENT
 
THIS MANAGEMENT EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effect as
of June 3, 2010 (the “Effective Date”), between SEBRING SOFTWARE, LLC
(“Sebring”), a corporation organized under the laws of Florida, with a principal
office at 1400 Cattleman Road, Suite D, Sarasota, Florida 34232, and John J.
Sauickie, (the “Employee”), a resident of Sarasota, Florida (each a “Party” and
collectively the “Parties”).


WITNESSETH:


WHEREAS, Sebring desires to employ Employee as Executive Vice President and CFO
of Sebring;


WHEREAS, as a result of such employment, Employee will receive and have access
to confidential information (as defined herein) which might be utilized to the
detriment of Sebring or its Affiliates (as defined herein) in their respective
information technology businesses;


WHEREAS, the Parties have agreed to certain terms and conditions of Employee’s
employment with Sebring, as set forth below.


NOW, THEREFORE, the Parties hereto, in consideration of the mutual covenants and
promises herein contained, the sufficiency of which is hereby acknowledged, do
hereby agree as follows:


ARTICLE 1
DEFINITIONS


The following definitions apply to this Agreement unless the content requires
otherwise:


1.1 “Affiliate” shall mean ECS Gmbh (“ECS”) and any entity or person under
control of Sebring, except for ECS.  “Control” for this purpose shall mean the
power to affect the governance or business of any person or entity.


1.2 “Board” shall mean the Board of Directors of Sebring.


1.3 “Cause” shall mean the following:


(a) A final, non appealable conviction or a plea of guilty or nolo contendere
(or similar pleading) by the Employee to any felony under applicable law
resulting in imprisonment of Employee;


(b) A final, non appealable conviction or plea of guilty or nolo contendere (or
similar pleading) by the Employee to any felony or misdemeanor under applicable
law involving theft, embezzlement or similar act which tends to damage the
reputation of Sebring or any of its Affiliates in the community in which they do
business;


(c) Dishonesty or criminal conduct against Sebring or any of its Affiliates;


(d) Intentional misconduct for the purpose of damaging the business of Sebring
or any of its Affiliates; or


(e) Any material breach by the Employee of Articles 4, 5, 6, 7 or 8 of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(f) Any failure to give testimony under oath or otherwise cooperate with any
court, governmental authority or agency relating to any investigation of Sebring
or any Affiliate when so requested by Sebring.


1.4  “Confidential Information” shall mean information of Sebring or any
Affiliate disclosed to or known by Employee as a consequence of Employee’s
employment with Sebring or consulting assignments pursuant to this Agreement,
not generally known in the information technology industry and that relates to
the business, products, processes, trade secrets, copyrights, software,
inventions (whether patentable or not), formulas, techniques, methods, plans,
policies, customer lists, management practices, vendor lists and know-how
related to the information technology business conducted by Sebring and any of
the Affiliates.


1.5  “Permanent Disability” shall mean a physical or mental condition that
renders Employee unable to perform the duties assigned to him hereunder for a
period exceeding one year.


1.6 “Restricted Territory” shall mean any State or Territory of the United
States, South and Central America or the Country of Germany.


ARTICLE 2
EMPLOYMENT AND DUTIES
 
2.1 Position.  Employee shall be employed by Sebring as Executive Vice President
and CFO and shall be assigned similar consulting duties at such of the
Affiliates as determined by Sebring and the Affiliates.


2.2 Duties.  Employee shall have such specific authority and responsibilities as
are set forth in the description of Employee’s position in Sebring’s
organizational chart as amended by Sebring from time to time and/or as described
on Schedule 2.2 hereto, and shall have such additional duties regarding Sebring
and/or any of its Affiliates as may be described by Sebring from time to time.


ARTICLE 3
COMPENSATION
 
3.1 Term of Contract.  Employee will remain under contract for a period of 36
months (the “Initial Term”).  After 36 months the contract will be automatically
renewed annually unless terminated with 30 days written notice.


3.2 Salary.  Employee shall be paid an annual salary of $ 180,000.00 (the
“Salary Amount”), to be paid bi-weekly, commencing on the Effective
Date.  Salary will be reviewed annually after the Initial Term by Compensation
Committee or such other person or committee appointed by the Board of Directors.


3.3 Expenses.  Employee business expenses will be reimbursed monthly.  Expenses
will include direct business expenses, cellular phone, internet, travel, meals
and such other expenses incurred during normal conduct of business.


3.4 Bonus.  Employee shall be entitled to such bonus as set forth in the company
bonus pool.  The pool shall include incentives related to values created by
management such as shareholder value, revenues, profits and market
penetration.  Any and all participation shall be determined by the Board of
Sebring or its Compensation Committee. (the “Bonus Amount”).


3.5 Benefits.  Employee is entitled to receive company paid family health care
coverage, disability coverage and other fringe benefits that may be provided by
company.  Employee is entitled to receive a company leased full size vehicle, or
equal amount in monthly cash payments at the discretion of the employee not to
exceed $800.
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 


3.6 Vacation.  Employee shall be entitled to four weeks of paid vacation during
each year of the Term hereof.  A maximum of five days unused vacation may be
deferred to the next succeeding year of the Term hereof.


3.7 Equity Participation.  Employee shall be awarded 1,000,000 restricted shares
(of a total outstanding 49,270,000 shares)  and in addition such stock options,
restricted stock, stock appreciation rights or other similar rights as
determined in the sole discretion of the President and the Board (the “Equity
Rights”).


ARTICLE 4
PERSONNEL RULES AND REGULATIONS
 
Employee agrees to abide by the rules and regulations for employee conduct and
performance as are established from time to time by Sebring or any of the
Affiliates for which Employee performs services (the “Code”).  Compliance with
such rules and regulations is required in addition to any requirements or
covenants in this Agreement.


ARTICLE 5
CONFLICTS OF INTEREST
 
5.1 Annual Conflicts Notice and Waiver Request.  On or before January 15th of
each year, Employee shall provide a written statement to the Chairman of the
Audit Committee of the Board setting forth in detail all known actual or
potential conflicts of interest or business gifts such Employee, or a member of
Employee’s family, has received as of January 1st of the current year, which
have not previously been reported under the Code.  A waiver request should be
included with respect to each conflict or potential conflict not previously
disclosed and waived.


5.2 Current Disclosure.  If after January 1st of any year, Employee becomes
aware of other facts which may involve an actual or potential conflict of
interest, Employee shall file a written statement with the Chairman of the Audit
Committee of the Board within fifteen (15) days of Employee becoming aware of
such facts. The statement shall set forth the details surrounding the actual or
potential conflict of interest and shall include a request for a waiver of such
conflict.  Business gifts shall be disclosed in accordance with the applicable
provision of the Code.


5.3 Disclosure Forms.  The Annual Conflicts Notice and Waiver Request required
to comply with this Article 5 shall be provided by Sebring.  All such Annual
Disclosure Statements shall be filed by Employee with the President of Sebring,
who shall submit a summary report, along with the Annual Disclosure Statements,
to the Chairman of the Audit Committee of the Board.


ARTICLE 6
CONFIDENTIAL INFORMATION
 
6.1 Non-Disclosure.  Employee agrees that during the period of employment by
Sebring, or any time thereafter, Employee will not in any manner, directly or
indirectly, divulge, use, or disclose to any other person, party, firm,
corporation or other entity Confidential Information as defined in Article 1.4
herein, except (a) as required by judicial or administrative process following
ten (10) days written notice to Sebring of the legal requirement to disclose
such Confidential Information; (b) after the Confidential Information has become
generally known in any industry including the insurance and the information
technology industry through no breach of this Agreement by Employee; or (c) with
the prior written consent of Sebring.
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 


6.2 Delivery upon Termination.  Employee agrees that upon termination or
cessation of employment or sooner if it is required by Sebring, Employee will
forthwith deliver to Sebring any computer provided by Sebring and any and all
literature, documents, data, information, order forms, memorandum,
correspondence, customer and prospective customer lists, vendor or supplier
lists or records and all other Confidential Information in any form or medium,
including computer disks, tapes or similar property acquired or coming to the
knowledge and custody of Employee in connection with Employee’s activities as an
employee of Sebring.


ARTICLE 7
NON-COMPETITION
 
7.1 Unique Services.  Employee acknowledges and agrees that the services
rendered to Sebring and the Affiliates are of a special, extraordinary character
with a unique value to Sebring and its Affiliates, the loss of which cannot
adequately be compensated by damages in an action at law.


7.2 Covenants Against Competition.  In view of the unique value to Sebring and
the Affiliates of the services of Employee and as a material inducement to
Sebring to enter into this Agreement and to pay to Employee the compensation set
forth in Article 3 herein and severance pay set forth in Article 13.3 herein,
Employee covenants and agrees that during employment of Employee by Sebring, and
for a period of two years after Employee ceases to be employed by Sebring for
any reason (the “Covenant Period”), Employee will not, directly or indirectly,
as a proprietor, partner, investor, shareholder, director, officer, employee,
consultant, independent contractor, agent or in any other capacity, work for, or
in any manner assist any business or enterprise which now or hereinafter is
engaged within the “Restricted Territory” as defined in Article 1.7 herein, in
competition with Sebring or any of its Affiliates in the information technology
business.


ARTICLE 8
NON-INTERFERENCE
 
8.1 Prohibited Activity.  During the Covenant Period, Employee shall not without
the written consent of the Board engage in any activity which would interfere
with the legitimate business interests of Sebring and its Affiliates, including
but not limited to the following:


(a) Employee shall not take an ownership interest in or make an investment in
any person or entity which offers products or services in competition with
Sebring or any of its Affiliates in the Restricted Territory, except for an
investment which results in Employee owning less than five percent (5%) of a
corporation listed on a national stock exchange;


(b) Employee shall not request or advise any customer, client, vendor or
supplier, employee or other person or entity employed by or having any business
relationships with Sebring or any of its Affiliates to cease, withdraw, curtail
or cancel its business or employment with Sebring or any of its Affiliates;


(c) Employee will not solicit votes or proxies or assist any other person or
entity in soliciting the votes or proxies of shareholders of Sebring;


(d) Employee will not communicate with any person acting in a governmental
regulatory capacity overseeing or regulating Sebring or any of its Affiliates
concerning the business of Sebring or any of the Affiliates in a manner which is
untruthful or intended to damage the reputation of Sebring or any of its
Affiliates;


(e) Employee will not advise or assist in any manner any person or entity
seeking to acquire control of the governance of or any of the assets of Sebring
or any of its Affiliates;
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 


(f) Employee will not seek election as a member of the Board or the Board of
Directors of any of its Affiliates; or


(g) Employee will not engage in any other activities which could reasonably
damage the business of Sebring or any of its Affiliates.


ARTICLE 9
RECOUPMENT OF COMPENSATION AND EQUITY RIGHTS
 
[To be added providing recoupment in the event of illegal or fraudulent
activities that result in a financial statement, restatement or other damage to
Sebring.]


ARTICLE 10
REASONABLENESS OF RESTRICTIONS
 
Employee has carefully read and considered the provisions of Articles 6, 7 and 8
and, having done so, agrees that the restrictions set forth in those Articles,
including, but not limited to, the time period of restrictions, are fair and
reasonable and are reasonably required for the protection of the interests of
Sebring and its Affiliates.  In the event that, notwithstanding the foregoing,
any of the provisions of Articles 6, 7 or 8 shall be held to be invalid or
unenforced, the remaining provisions thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  In the event that any provision of Articles 6, 7 or 8
relating to the time period, the geographic restrictions and/or related aspects
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period,
geographic restrictions and/or related aspects deemed reasonable and enforceable
by the court shall become and thereafter be the maximum restriction in such
regard, and the restrictions shall remain enforceable to the fullest extent
deemed reasonable by such court.


ARTICLE 11
REMEDIES FOR BREACH
 
In the event of a breach of any of the covenants in Articles 6, 7 or 8 herein,
Sebring and all Affiliates shall each have the right to seek monetary
damages.  In the event of a breach the company must provide employee with a
written explanation of the breach.  There upon the employee has thirty (30) days
to cure the breach prior to any action taken by the company.


ARTICLE 12
TERM
 
The Term of employment pursuant to this Agreement shall commence as of the
Effective Date and continue until terminated as hereinafter provided in
Article 13.


ARTICLE 13
TERMINATION
 
13.1 Termination by Employee.  Employment under this Agreement may be terminated
by Employee at any time following thirty (30) days written notice to
Sebring.  The employee may also resign for "good reason" if any of the events
listed below occur, and be entitled to receive severance payments equal to the
employee's regular salary, payable for the remainder of the "initial term", or
the severance listed in 13.4, at the choice of the employee.  Employee may
resign for good reason if any of the following were to occur (a) the employee is
assigned duties not material to the duties of an officer of the company, (b) the
employee's salary is reduced greater than 10% of the amount listed in 3.2 of
this agreement,  (c) the employee's place of employment is moved to more than 25
miles from the address listed in paragraph one of this agreement, (d) a change
in control of the company, defined as a change in ownership where a person or
entity owns more than 50% of company shares  (e) a breach of the company in any
material respect of this agreement.
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
13.2 Termination by Sebring.  Employment under this Agreement may be terminated
by Sebring:


(a) At any time for any reason upon five (5) days written notice to Employee.


(b) At any time for “Cause” as defined in Article 1.2 herein, without any
further obligation to compensate Employee under Article 13.4(a), or otherwise.


13.3 Automatic Termination.  Employment under this Agreement shall be terminated
upon the death or Permanent Disability of Employee without any action by
Sebring.


13.4 Severance Pay.


(a) If this Agreement is terminated by Sebring or by the employee for good
reason “as defined in section 13.1”, or pursuant to Article 13.2(a) herein, and
the provisions of subsection (b) of this Article 13.4 have been complied with by
Employee, Sebring shall pay Employee an amount of cash equal to one hundred
percent (100%) of Employee’s then annual salary for a period of 12 months, and
the cost of maintaining twelve (12) months of COBRA health coverage.  Sebring
may make such payment in four (4) equal quarterly installments without interest,
provided the first installment shall be made within fifteen (15) days of the end
of the Revocation Period as defined in the release of claims as set forth in
Schedule 13.4(b) hereto (the “Release”).


(b) In consideration for the payment of compensation to Employee by Sebring
pursuant to Article 3 herein and subsection (a) of this Article 13.4, Employee
shall release Sebring and its Affiliates from all claims by executing the
release in the form attached hereto as Schedule 13.4(a) (the “Release”) as a
condition to receipt of compensation pursuant to subsection (a) of this
Article 13.4.


ARTICLE 14
MISCELLANEOUS
 
14.1 Assignment and Devolution.  This Agreement, together with any amendments
hereto, shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors, assigns, heirs, and personal
representatives, except that the rights and benefits of any of the Parties under
this Agreement may not be assigned without the prior written consent of the
other Party.


14.2 Prior Agreements.  This Agreement embodies the entire understanding of the
Parties and supersedes any prior agreement of the Parties.


14.3 Amendment.  This Agreement may be amended only with the agreement in
writing of Employee and Sebring.


14.4 Survival of Covenants and Agreements.  The covenants and agreements of
Employee set forth in Article 6, Article 7, Article 8 and Article 9 or in any
instrument, certificate, or other writing provided for herein shall survive the
termination of employment under this Agreement.


14.5 Severability.  In case any one or more provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or enforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 


14.6 Governing Law.  This Agreement shall be interpreted whether as to validity,
capacity, performance or remedy according to the laws of the State of Florida,
regardless of its choice of law provisions.


14.7 Venue.  Any dispute or litigation arising out of the terms of this
Agreement, or this employment, including specifically any equitable relief or
relief at law sought by Sebring or any Affiliate for any breach or threatened
breach by Employee of the covenants and agreements contained in Article 6,
Article 7 and Article 8 herein, shall be resolved in a civil court of competent
jurisdiction located in Sarasota County, Florida.


14.8 Notices.  Any notice required hereunder shall be given in writing and shall
be sent by certified mail, return receipt requested, to the Parties hereto at
the following addresses or at such other addresses as either Party may hereafter
designate in writing to the other:



 
If to Employee, to:   
John J. Sauickie

5861 Ferrara Drive
Sarasota, FL 34232
 

 
If to Sebring, to: 
Sebring Software Solutions, Inc.

1400 Cattleman Road, Suite D
Sarasota, Florida  34232
Attention:  Leif W. Andersen, President


14.9 Headings.  The subject headings of the paragraphs and subparagraphs of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.


14.10 Effects of Waiver.  No delay or omission to exercise any right, power, or
remedy accruing to a Party on any breach or default of another Party under this
Agreement shall impair any such right, power, or remedy of the aggrieved Party,
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach of default.  Any waiver, permit, consent, or approval of any kind
or character on the part of a Party of any breach or default under this
Agreement, or any waiver on the part of a Party of any provision or condition of
this Agreement, must be in writing and be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to a Party, shall be cumulative and
not alternative.


IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed
this Agreement on the date and year first above written.
 

 
SEBRING SOFTWARE, LLC.
         
 
By:
       
Leif W. Andersen
    As Its: President          

 
 
Page 7 of 9

--------------------------------------------------------------------------------

 



 
“EMPLOYEE”
         
 
      John J. Sauickie  

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
SCHEDULE 13.4(b)


RELEASE OF CLAIMS


 
Page 9 of 9

--------------------------------------------------------------------------------

 